 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   LILY PRAKONKHAM,                 )                   Case No.: 1:18-cv-0898 - JLT
                                      )
12            Plaintiff,              )                   ORDER GRANTING DEFENDANT’S REQUEST
                                      )                   FOR AN EXTENSION OF TIME
13       v.                           )
                                      )                   (Doc. 18)
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant.              )
                                      )
16
17          On March 11, 2019, Defendant filed a stipulation of the parties for the Commissioner to have a
18   60-day extension of time to file a response to Plaintiff’s opening brief. (Doc. 18) The Scheduling
19   Order permits a single thirty-day extension by the stipulation of parties (Doc. 5 at 4), and this is the first
20   extension requested by either party.
21          Beyond the extension of thirty days by stipulation, “requests to modify [the scheduling] order
22   must be made by written motion and will be granted only for good cause.” (Doc. 5 at 4) Accordingly,
23   the Court construes the stipulation of the parties to be a motion by Defendant to amend the Scheduling
24   Order. Carolyn Chen, Defendant’s counsel, asserts the extension is necessary because she has a
25   “backlog of district court cases and other matters, after recovering from sickness that caused her to be
26   incapacitated and unable to work for multiple days.” (Doc. 18 at 1) Ms. Chen reports that she “has
27   shifted and is continuing to shift many of her cases to avoid missing the deadlines of her cases and
28   minimize further delay of her older cases to which she is giving priority where possible.” (Id. at 2) She

                                                          1
 1   asserts that she also had “unanticipated matters… require her immediate attention,” which took
 2   additional time way from actions such as the matter now before the Court. (Id.)
 3          Notably, Plaintiff does not oppose the request for an extension of sixty days. (Doc. 18 at 2)
 4   Further, it does not appear Plaintiff would suffer any prejudice by the extension requested.
 5   Accordingly, the Court ORDERS:
 6          1.      The request for an extension of time (Doc. 18) is GRANTED; and
 7          2.      Defendant SHALL serve a response to Plaintiff’s opening brief no later than May 13,
 8                  2019.
 9
10   IT IS SO ORDERED.
11      Dated:     March 13, 2019                             /s/ Jennifer L. Thurston
12                                                     UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
